WHEELER, District Judge.
The tariff law of 1894 puts on the free list: “390. Asphaltum and bitumen, crude or dried, but not otherwise manipulated or treated.” According to the findings and evidence, the substance in question came, crude, from an asphalt lake, holding water mechanically like a sponge, and so tenaciously that intense heat, with stirring, is required for drying it within any practicable time. This was exposed in a vessel to such heat from steam pipes, and'from steam jets which stirred it. Thereby the water was expelled, and, incidentally and necessarily, some .volatile oils also. This expulsion of the water left the material purer and finer. This provision of the law is understood to leave all asphaltum free, that is not manipulated or treated otherwise than is necessary and proper for drying it. According to Webster’s Dictionary to dry is “to free from water, or from moisture of any kind, and by -any means”; and according to the Century Dictionary, “to prepare and expose to the sun or any heat in order to free from moisture.” This process seems to come entirely within these definitions. In allowing the drying, the law allowed also the consequences of the drying; and if one of them was refining, that, too, was allowed. The drying must have been permitted with the intention of letting the material be changed, as that would change it;' and no change effected by that should be held to take away its free character. Decision of appraisers affirmed.